Appellant was convicted of violating the local option law, his punishment being assessed at two years and six months confinement in the penitentiary.
The only question presented is the sufficiency of the facts. The *Page 132 
State's witness Skipper swears to a sale of intoxicating liquor. This is denied by defendant, and he is supported by the testimony of a witness named Guest. Without discussing the examination and cross-examination of witnesses, the jury saw proper to believe the evidence for the State, and we would hardly be prepared to say it is not sufficient; at least that the jury was authorized in reaching the conclusion they did reach.
There being nothing else in the record to consider, the judgment will be affirmed.
Affirmed.